Name: Commission Regulation (EC) No 693/2004 of 15 April 2004 on the issuing of export licences for products processed from fruit and vegetables (sugar-preserved cherries)
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|32004R0693Commission Regulation (EC) No 693/2004 of 15 April 2004 on the issuing of export licences for products processed from fruit and vegetables (sugar-preserved cherries) Official Journal L 108 , 16/04/2004 P. 0004 - 0004Commission Regulation (EC) No 693/2004of 15 April 2004on the issuing of export licences for products processed from fruit and vegetables (sugar-preserved cherries)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the market in processed fruit and vegetable products(1),Having regard to Commission Regulation (EC) No 1429/95 of 23 June 1995 on implementing rules for export refunds on products processed from fruit and vegetables other than those granted for added sugars(2), and in particular the second subparagraph of Article 4(1) thereof,Whereas:(1) Commission Regulation (EC) No 266/2004(3) fixed the quantities in respect of which applications may be submitted for export licences with advance fixing of the refund.(2) Article 4 of Regulation (EC) No 1429/95 fixed the conditions in which special measures may be taken by the Commission with a view to preventing an overrun in the quantities for which export licences may be issued.(3) In the light of information now available to the Commission, these quantities would be exceeded if all licences with advance fixing of the refund for the export of sugar-preserved cherries applied for since 6 April 2004 were issued without restriction. A reducing factor should therefore be applied to the quantities of this product applied for on 6 April 2004 and all applications for export licences with advance fixing of the refund submitted after that date during the same application period should be rejected,HAS ADOPTED THIS REGULATION:Article 1Export licences with advance fixing of the refund for sugar-preserved cherries for which applications were submitted on 6 April 2004 under Article 1 of Regulation (EC) No 266/2004 shall be issued for 64,0 % of the quantities applied for.Applications for export licences with advance fixing of the refund for sugar-preserved cherries submitted after 6 April 2004 and before 24 April 2004 shall be rejected.Article 2This Regulation shall enter into force on 16 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 April 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 453/2002 (OJ L 72, 14.3.2002, p. 9).(2) OJ L 141, 24.6.1995, p. 28. Regulation as last amended by Regulation (EC) 1176/2002 (OJ L 170, 29.6.2002, p. 69).(3) OJ L 46, 17.2.2004, p. 18.